Citation Nr: 0930398	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disability, to include an evaluation greater than 
20 percent prior to April 21, 1989; an evaluation greater 
than 20 percent from June 1, 1989 to January 24, 2000; an 
evaluation greater than 60 percent from March 1, 2001 to 
December 1, 2008 and an evaluation greater than 30 percent 
from December 1, 2008.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service- connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active service from November 
1970 to February 1978, 12 years prior active service, and a 
total of 20 years active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 1989 and 
November 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The Veteran testified in May 2004 before the undersigned 
Veterans Law at the RO (Travel Board hearing), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the hearing 
transcript issued following the hearing is of record.

In a December 2004 decision, the Board restored a 20 percent 
rating for the Veteran's right knee disorder as May 1, 1989, 
thereby removing this issue which had also been appealed to 
the Board, from appellate status.  The Board then remanded 
the issues of entitlement to an increased rating for the 
right knee disorder, to include an evaluation greater than 20 
percent prior to April 21, 1989; an evaluation greater than 
20 percent from June 1, 1989 to January 24, 2000; and an 
evaluation greater than 60 percent from March 1, 2001 and 
entitlement to TDIU, to the RO for further development.  Such 
has been completed and this matter is returned to the Board 
for further consideration.  

While the matter was pending on remand status, the RO in a 
November 2007 rating proposed to reduce the rating for the 
Veteran's right knee disorder from 60 percent disabling to 30 
percent disabling and sent the Veteran a letter advising him 
of this proposed reduction in March 2008.  Thereafter in an 
October 2008 rating, the RO reduced the rating from 60 
percent disabling to 30 percent disabling as of December 1, 
2008.  This evaluation was added to the staged adjudication 
of the right knee disorder in a December 2008 supplemental 
statement of the case, and the Board has amended the wording 
of the increased rating issue for the right knee, to include 
this most recent reduced rating in effect December 1, 2008.  


FINDING OF FACT

In July 2009, prior to any Board decision, the Veteran 
notified VA in writing that he desired to withdraw his appeal 
at this time, which is presently limited to the issue of 
entitlement to an increased disability evaluation for a right 
knee disability, to include an evaluation greater than 20 
percent prior to April 21, 1989; an evaluation greater than 
20 percent from June 1, 1989 to January 24, 2000; an 
evaluation greater than 60 percent from March 1, 2001 to 
December 1, 2008 and an evaluation greater than 30 percent 
from December 1, 2008; and the issue of entitlement to TDIU 
(hereinafter referred to as issues #1 and #2).


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal of issues #1 and 
#2, the Board lacks jurisdiction to adjudicate the merits of 
his claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 8 
Vet. App. 529 (1996).

The Veteran has perfected an appeal of issues noted on the 
title page.

In July 2009, the Veteran's representative notified VA in 
writing that the Veteran desired to withdraw all issues 
pending on appeal.  Specifically he wrote "The above named 
Veteran wishes to withdraw his appeal.  Written confirmation 
of this is attached."  Attached is a VA Form 21-4138 dated 
in June 2009, stating "Veteran respectfully requests to drop 
his claim for Paragraph 30 and his appeal for I/U and right 
knee."  The Board notes that the paragraph 30 claim 
referenced in this document is not on appeal, and appears to 
refer to a claim he filed in October 2007 requesting 
convalescent rating for a shoulder disorder as per 38 C.F.R. 
§ 4.30.  

No Board decision has been issued pertaining to issues #1 and 
#2.  Because no specific error of fact or law is alleged, the 
requirements for dismissal have been met.  38 U.S.C.A. § 7105 
(d) (5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2008).  
This appeal has become moot by virtue of the withdrawal of 
all claims and appeals before VA.







ORDER

The appeal of the issue of entitlement to an increased 
disability evaluation for a right knee disability, to include 
an evaluation greater than 20 percent prior to April 21, 
1989; an evaluation greater than 20 percent from June 1, 1989 
to January 24, 2000; an evaluation greater than 60 percent 
from March 1, 2001 to December 1, 2008 and an evaluation 
greater than 30 percent from December 1, 2008 is dismissed.

The appeal of the issue of entitlement to TDIU is dismissed.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


